DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 04/04/2022 amending Claim 1. Claims 1 and 2 are examined.  Claims 4 – 6 and 8 remain withdrawn from consideration as a result Applicant reply to the Restriction Requirement mailed on 11/12/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “hole diameters … are configured to maintain a nozzle differential pressure”.  This appears to be new matter in light of Applicant arguments.  Applicant states in arguments filed on 11/18/2021 that claim 1 has been amended with the term “configured” in order to overcome the interpretation of intended use.  Therefore it appears Applicant is attributing a structural feature to the claimed radially inner and outer fuel injection hole diameters.  There does not appear to be any particular structural configuration of the radially inner and outer injection holes in Applicant original disclosure related to the claimed nozzle functional feature.  Therefore the limitation is considered new matter. 
Claims dependent thereon are rejected for the same reason.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the occurrence of backflow" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6986254 B2 (Stuttaford) in view of Pub. No. US 20140157785 A1 (Bathina), Pub. No. US 20100122535 A1 (Finkbeiner) and Pub. No. US 20020011063 A1 (Nagata).
Regarding claim 1, Stuttaford discloses (see fig. 1 below) a gas turbine (col. 1, l. 11) being capable of load rejection (col. 1,  ll. 25-30; fig. 3) and comprising a combustor 40 for use with a calorie fuel (abstract; the fuel disclosed by Stuttaford has an energy content), 
the combustor 40 including a first nozzle (see fig. 1 below) that injects (via injectors 47 and 49) a first-nozzle fuel (46, 48)  into a flow of air (col. 4, l. 7) inside the combustor 40, and a second nozzle (see fig. 1 below; second nozzle may alternatively be one of injectors 70 of regions 65 or 67 of second sector of aft injector assembly 63) that injects (via injector 70) a second-nozzle fuel 69 into the flow of air inside the combustor, the first-nozzle fuel being made of the calorie fuel, the second-nozzle fuel being made of the calorie fuel and combusted using, as a pilot, a flame obtained by combusting the fuel injected from the first nozzle (intended use: col. 4, ll. 25-27; see spark igniter in fig. 1 below that ignites fuel from nozzle injectors 47 that creates flame that ignites aft second nozzle injectors 70), 
the gas turbine characterized in that 
the first nozzle includes a first-nozzle radially inner fuel injection hole 47 from which to inject the first-nozzle fuel and a first-nozzle radially outer fuel injection hole 49 which is formed on a radially outer side of the first nozzle relative to the first-nozzle radially inner fuel injection hole and upstream (see fig. 1) of the first-nozzle radially inner fuel injection hole 47 with respect to the flow of air inside the combustor (from left to right in fig. 1) and from which to inject the first-nozzle fuel,
hole diameters of the first-nozzle radially inner fuel injection hole 47 and the first-nozzle radially outer fuel injection hole 49 are (each of the holes 47 and 49 have a diameter) configured to maintain a nozzle differential pressure (a pressure differential is maintained during operation of the gas turbine such that fuel is pushed into the combustor via pressure differential), and 
in a case where the first-nozzle fuel is made of the calorie fuel, the first-nozzle fuel is constantly injected  from the first-nozzle radially inner fuel injection hole 47 while the gas turbine is driven (intended use: see e.g., Lightoff to Full Load; fig. 3, 1st injectors 47), and the first-nozzle fuel is constantly injected from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed (intended use: see e.g., at Full Speed No Load to Full Load; Fig. 3, 2nd Injectors 49); a first-nozzle radially inner fuel supply pipe (at 47) that supplies the first-nozzle fuel, and which communicates at a downstream end thereof with the first-nozzle radially inner fuel injection hole 47; a first-nozzle radially outer fuel supply pipe (at 49) which is another pipe and communicates at a downstream end thereof with the first-nozzle radially outer fuel injection hole 49; and the case where the first-nozzle fuel is made of the calorie, so as to constantly injected from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and the first-nozzle fuel is constantly injected from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed (intended use: see e.g., at Full Speed No Load to Full Load; Fig. 3, 2nd Injectors 49).  Stuttaford does not explicitly disclose combustor 40 for use with a high calorie fuel and a moderate calorie fuel; the high calorie fuel and the moderate calorie fuel being operated in the same combustor; the first-nozzle fuel being made of the high calorie fuel or the moderate calorie fuel; the second-nozzle fuel being made of the high calorie fuel or the moderate calorie fuel; hole diameters of the first-nozzle radially inner fuel injection hole and the first-nozzle radially outer fuel injection hole configured to maintain a nozzle differential pressure such that the occurrence of backflow is prevented when the first nozzle fuel is made of the high calorie fuel; and in a case where the first-nozzle fuel is made of the moderate calorie fuel (regarding claim 1); the first-nozzle radially inner fuel supply pipe is branched from a first- nozzle fuel system; a pressure adjustment valve which is provided upstream of a branch point in the first- nozzle fuel system; a first flow rate adjustment valve which is provided to the first-nozzle radially inner fuel supply pipe; and a second flow rate adjustment valve which is provided to the first-nozzle radially outer fuel supply pipe, a pressure-adjustment-valve controller which is connected to the pressure adjustment valve and controls a valve opening degree of the pressure adjustment valve; a first-flow-rate-adjustment-valve controller which is connected to the first flow rate adjustment valve and controls a valve opening degree of the first flow rate adjustment valve; and a second-flow-rate-adjustment-valve controller which is connected to the second flow rate adjustment valve and controls a valve opening degree of the second flow rate adjustment valve, and, the pressure- adjustment-valve controller, the first-flow-rate-adjustment-valve controller, and the second-flow- rate-adjustment-valve controller control the valve opening degrees of the pressure adjustment valve, the first flow rate adjustment valve, and the second flow rate adjustment valve, respectively, so as to constantly inject the first-nozzle fuel from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and constantly inject the first-nozzle fuel further from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed (regarding claim 2).

    PNG
    media_image1.png
    465
    702
    media_image1.png
    Greyscale
[AltContent: textbox (first nozzle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second nozzle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (spark igniter)][AltContent: arrow][AltContent: arrow][AltContent: arrow]

Bathina teaches a combustor 24 of a gas turbine system 10, the combustor 24 for use with a high calorie fuel and a moderate calorie fuel (fuel can be combination of high caloric fuel 52 (i.e., high energy value); par. [0027] and par. [0030], top), moderate calorie fuel 50 and low calorie fuel 56 combined to from fuel mixture 34 that is supplied to one or more fuel nozzles 32, see pars. [0023] and [0024] and claim 10); the high calorie fuel and the moderate calorie fuel being operated in the same combustor 24 (fuel mixture 34 can be the moderate calorie fuel or the high calorie fuel, each of the moderate calorie fuel 34 and the high calorie fuel 34 being operated in combustor 24, see fig. 1, via one or more fuel nozzles 32, see figs. 2 and 3); the fuel being made of the high calorie fuel or the moderate calorie fuel (e.g., a high calorie fuel can HHC 52 or HHC 52 combined with primary fuel 50; and a moderate fuel can be primary fuel 50 or primary fuel 50 with diluent 56); and further teaches wherein manifold 12 (see fig. 1 and par. [0020]) supplies fuel mixture 34 to one or more fuel nozzles 32 (see fig. 2 and pars. [0022] to [0024]); and hole diameters (see diameters of holes 86 in fig. 5) of the first-nozzle radially inner fuel injection hole and the first-nozzle radially outer fuel injection hole are configured to maintain a nozzle differential pressure (the same fuel orifices 86 are used across a range of caloric values of fuel mixture 34 formed from combining 50, 52, 56; therefore Bathina’s hole diameters are capable of maintaining the nozzle differential) wherein pressure differential is maintained because the fuel flows in the direction of arrow 34 in fig. 1; i.e., the pressure at the entrance to nozzle 32 is greater than the pressure at the exit of the nozzle 32 wherein fuel enters the combustor 24) such that the occurrence of backflow is prevented when the first nozzle fuel is made of the high calorie fuel (improved flame stability is discussed throughout Bathina including in pars. 17, 18 and 44; one of ordinary skill in the art understands that a more stable flame prevents backflow of the flame, or “flashback” into a fuel nozzle;  Bathina teaches in par. 31 to adjust flame stability flow rates and pressure drops across the fuel nozzle can be adjusted; increasing the fuel flow rate through the fuel nozzle into the combustor for example can prevent a backflow of hot gasses such as the flame or other combustion gasses from flowing through the nozzle backwards in opposition to the increased flow rate; therefore Bathina is capable of preventing backflow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Stuttaford with the combustor for use with a high calorie fuel and a moderate calorie fuel; the high calorie fuel and the moderate calorie fuel being operated in the same combustor; the first-nozzle fuel being made of the high calorie fuel or the moderate calorie fuel; the second-nozzle fuel being made of the high calorie fuel or the moderate calorie fuel; hole diameters of the first-nozzle radially inner fuel injection hole and the first-nozzle radially outer fuel injection hole configured to maintain a nozzle differential pressure such that the occurrence of backflow is prevented when the first nozzle fuel is made of the high calorie fuel; and in a case where the first-nozzle fuel is made of the moderate calorie fuel as taught by Bathina in order to facilitate improving flame stability (Bathina par. [0017], top) and gas turbine engine efficiency; reducing combustion dynamics (Bathina par. [0018], bottom); and to accommodate potential reduced availability of primary fuel 50.
Stuttaford in view Bathina teach the current invention as claimed and discussed above.  Stuttaford does not explicitly disclose the corresponding recitations discussed above in italics (regarding claim 2) .
Finkbeiner teaches a first fuel system (19, 24, 28; Finkbeiner teaches valves 28 that supply fuel to nozzles of individual combustors 14 however one of ordinary skill understands that the valves 28 as well as valve 24 can be applied to supply fuel to the Stuttaford radially inner and radially outer fuel injection holes); a pressure adjustment valve 24 which is provided upstream of a branch point (see branch point just downstream of “26” in fig. 2) in the first fuel system; a first flow rate adjustment valve 28 which is provided to a radially inner fuel supply pipe (one of the two middle pipes supplying fuel to valves 28 in fig. 2); and a second flow rate adjustment valve 28 which is provided to a radially outer fuel supply pipe (one of the two outer pipes supplying fuel to valves 28 in fig. 2), a pressure-adjustment-valve controller 30 which is connected to the pressure adjustment valve 24 and controls a valve opening degree of the pressure adjustment valve (Finkbeiner explains that control valves operate in open, closed or in between valve position, see par. [0026], bottom); a first-flow-rate-adjustment-valve controller (controller 30 can also be used to control valves 28; par. [0018], bottom) which is connected to the first flow rate adjustment valve and controls a valve opening degree of the first flow rate adjustment valve (valves 28 regulate fuel flow through each of the respective branch lines par. [0018], middle; Finkbeiner explains that control valves operate in open, closed or in between valve position, see par. [0026], bottom); and a second-flow-rate-adjustment-valve controller (controller 30 can also be used to control valves 28; par. [0018], bottom) which is connected to the second flow rate adjustment valve and controls a valve opening degree of the second flow rate adjustment valve (valves 28 regulate fuel flow through each of the respective branch lines par. [0018], middle; Finkbeiner explains that control valves operate in open, closed or in between valve position, see par. [0026], bottom), and, the pressure- adjustment-valve controller, the first-flow-rate-adjustment-valve controller, and the second-flow- rate-adjustment-valve controller control the valve opening degrees of the pressure adjustment valve, the first flow rate adjustment valve, and the second flow rate adjustment valve, respectively, so as to inject the nozzle fuel.  Finkbeiner further teaches that controller 30 is programmable to regulate fuel flow through valves 24 and 28 (par. [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Stuttaford in view Bathina with the first-nozzle radially inner fuel supply pipe branched from a first- nozzle fuel system; a pressure adjustment valve which is provided upstream of a branch point in the first- nozzle fuel system; a first flow rate adjustment valve which is provided to the first-nozzle radially inner fuel supply pipe; and a second flow rate adjustment valve which is provided to the first-nozzle radially outer fuel supply pipe, a pressure-adjustment-valve controller which is connected to the pressure adjustment valve and controls a valve opening degree of the pressure adjustment valve; a first-flow-rate-adjustment-valve controller which is connected to the first flow rate adjustment valve and controls a valve opening degree of the first flow rate adjustment valve; and a second-flow-rate-adjustment-valve controller which is connected to the second flow rate adjustment valve and controls a valve opening degree of the second flow rate adjustment valve, and, the pressure- adjustment-valve controller, the first-flow-rate-adjustment-valve controller, and the second-flow- rate-adjustment-valve controller control the valve opening degrees of the pressure adjustment valve, the first flow rate adjustment valve, and the second flow rate adjustment valve, respectively, and to program the controller so as to constantly inject the first-nozzle fuel from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and constantly inject the first-nozzle fuel further from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed as taught by Finkbeiner in order to facilitate regulating the amount of fuel provided to the combustor of Stuttaford (Finkbeiner par. [0002], top) while eliminating or reducing undesirable pressure oscillations in the fuel flow to the Stuttaford combustor (Finkbeiner par. [0004], bottom).
Stuttaford in view Bathina and Finkbeiner teach the current invention.  Stuttaford does not explicitly disclose the remaining corresponding recitations discussed above in italics (regarding claim 2).
Nagata teaches separate fuel valve controllers are obvious variants of a single controller (Nagata par. [0130]). 
It is further noted that a simple substitution of one known element (in this case, separate valve controllers as taught by Nagata) for another (in this case, the single controller of Stuttaford in view Bathina and Finkbeiner, as taught by Finkbeiner) to obtain predictable results (in this case, controlling the first-flow-rate-adjustment-valve and second-flow-rate-adjustment-valve) was an obvious extension of prior art teachings, KSR, 550 U.S. 398 at 417, 82 USPQ2d at 1396, MPEP 2141 III B.
It is noted that Stuttaford in view Bathina, Finkbeiner and Nagata results in a fuel mixture 34 taught by Bathina comprising a moderate calorie fuel or a high calorie fuel being supplied to radially inner and radially outer fuel injection holes 47 and 49, respectively, via the structure of Finkbeiner and Nagata (in light of Bathina’s teaching that fuel mixture 34 is supplied to multiple nozzles 32).

The recitations in claims 1 and 2: “the second-nozzle fuel … combusted using, as a pilot, a flame obtained by combusting the fuel injected from the first nozzle”; “maintain a nozzle differential pressure such that the occurrence of backflow is prevented when the first nozzle fuel is made of the high calorie fuel”; “in a case where the first-nozzle fuel is made of the moderate calorie fuel, the first-nozzle fuel is constantly injected from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and the first-nozzle fuel is constantly injected from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed”; and “so as to constantly inject the first-nozzle fuel from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and constantly inject the first-nozzle fuel further from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed” are statements of intended use and the structure of the device as taught by the cited prior art above can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.

Response to Arguments
Applicant argues against the claim objections in the non-final office action mailed on 01/03/2022.  In response to applicant amendments and arguments the claim objections have been withdrawn.
Applicant argues that 35 USC 112(f) should not be invoked.  A hole can be considered structure as discussed in the interview summary mailed on 05/09/2022. Accordingly the corresponding claim limitation is no longer interpreted under 35 USC 112(f) and thus the applicable analysis under 112(b) in the non-final office action has been withdrawn. 
Applicant discusses In re Schreiber, 128 F.3d 1473, (Fed. Cir. 1997).  In Schreiber the inventor appealed the Patent Board’s decision that the Harz prior art conical oil spout anticipated the inventor’s popcorn dispenser.  Appellant argued that the oil spout was not capable of dispensing a few popcorn kernels at a time because the oil spout was not sized accordingly.  The respondent argued that the shape could be scaled accordingly and the claims at issue merely set forth the function and intended use of the structure of the popcorn dispenser and therefor did not did not require any structural feature other than those taught by Harz.  The Federal Circuit held that once a reasonable argument that the prior art is capable of performing the intended use is advanced the burden shifts to the Appellant or Applicant to prove the prior art is not so capable. In the instant case the Federal Circuit decided the oil spout of Harz was similarly shaped to the popcorn dispenser in a conical manner such that popcorn kernels would jam up that the reduced diameter conical end and thereby permit dispensing a few kernels at a time.  Therefore it is encouraged that applicant point out why the structure of Stuttaford in view Bathina is not capable of performing the functional language describing the intended use limitations regarding hole diameter or to point out the differences in structure between the applicant instant claims and the prior art.
Applicant may describe the instant apparatus claims via structure or the functions the structure performs.  Functional language includes language describing how a structure is intended to be used (MPEP 2114).
Applicant argues that the new matter analysis should be withdrawn.  The standard for new matter is express, inherent or implied.  Applicant cites Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, (Fed. Cir. 2012), in support suggesting there is implicit support in applicant disclosure for the phrase “configured to” because “configured to” is more narrow than “capable of”.  When discussing the hole diameters applicant disclosure refers to the phrase “suitable for” in par. 22 and other portions of the specification.  Aspex similarly discusses the phrase “suitable for” (at 1349):  ‘In common parlance, the phrase "adapted to" is frequently used to mean "made to," "designed to," or "configured to," but it can also be used in a broader sense to mean "capable of" or "suitable for."’  Therefore Aspex appears to teach that applicant disclosure is more consistent with “capable of” rather than “configured to”.  Accordingly it does not appear appropriate for the new matter analysis to be withdrawn.
Applicant argues that Bathina does not teach a moderate calorie fuel and a high calorie fuel.  The difference between a moderate calorie fuel and a high calorie fuel in applicant specification is methane with relatively more nitrogen and methane with relatively less nitrogen, respectively (see par. 4).  Bathina valve 62 in fig. 3 can be adjusted to provide more or less nitrogen 56 to be combined with methane 50 in an example scenario wherein HHC 52 is not used.  Therefore Bathina teaches a moderate calorie fuel and a high calorie fuel.
Applicant discusses “Even assuming, strictly arguendo, that Stuttaford in view of Finkbeiner and Nagata would use a technique as disclosed in Bathina”. It is noted that Bathina is only used to teach the moderate and high calorie fuel and corresponding use of fuel hole diameters.  Applicant does not claim a technique or recite method claim or a computer controller.  Base reference Stuttaford discloses using fuel supplied to the radially inner and outer fuel holes at the claimed load conditions (i.e. the last par. of claim 1) as discussed in the claim 1 analysis above.  The structure taught by Finkbeiner and Nagata can be used to supply the moderate and high calorie fuel accordingly.
In response to applicant's argument that Bathina is concerned with maintaining constant total energy output, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  For example Bathina teaches a moderate calorie and high calorie fuel.  This includes benefits such as flame stability that results in improved gas turbine efficiency and the availability of a diluent such as steam that can increase power output by increasing mass flow.  Also having different fuels available also improves plant readiness in the scenario a fuel is in low supply.  Bathina also teaches that in “certain embodiments, it may be desirable to adjust the total energy output “ (par. 27).  Therefore Bathina teaches a variable energy output.  The total energy output will obviously have to change during a load change.  The total energy of the fuel appears to be constant in Applicant fig. 4 on the left and right hand sides because the flow rates are constant at those portions of fig. 4.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., variable energy density (in other words fuel caloric level) to the extent applicant is arguing that the mixing of fuels discussed in Bathina changes the resulting combined fuel caloric level) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification or applicant arguments are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For example the claims do not require both the moderate calorie fuel and high calorie fuel to be used at the same time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741